Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Day, Jr., petitions for a writ of mandamus, citing 28 U.S.C. § 455 (2012) and alleging bias on the part of the district court judge. He seeks an order from this court directing the district court judge to recuse himself. We find the present record does not warrant an order requiring the district court judge to recuse himself. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.